Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                                Remarks
	This Office Action fully acknowledges Applicant’s remarks filed on May 3rd, 2021.  Claims 1 and 2 are allowed.



Drawings

	The Replacement sheets including sheet numbers 1/8 and 3/8 including FIGS. 1, 2, and 5 in the filing of May 3rd, 2021 are fully acknowledged and comply with the previous requirements discussed in the Notice of Allowance mailed on February 24th, 2021.

Reasons for Allowance
Claims 1 and 2 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, namely Henningsen (USPN 4,120,656), does not teach or fairly suggest a method as particularly recited in claim 1, which includes adding the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Response to Arguments
Applicant’s arguments, see pages 2&3, filed May 3rd, 2021 have been fully considered and are persuasive with respect to the provided Replacement sheets 1/8, 3/8 for FIGS. 1, 2, and 5 rectifying the previously-cited Drawings objections in the Notice of Allowance mailed February 24th, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL N TURK/Primary Examiner, Art Unit 1798